Citation Nr: 1116733	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-37 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches. 


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk












INTRODUCTION

The Veteran had active military service from March 1995 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted service connection for migraine headaches (0%, from October 9, 2008).

During the current appeal, and specifically in a September 2009 rating decision, the RO granted an increased rating of 10 percent for the service-connected migraine headaches, effective from October 9, 2008.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's claim for an increased evaluation for migraine headaches remains before the Board.

In a statement received by the Board in April 2011, the Veteran requested an increased rating for his bilateral hearing loss and service connection for his recently diagnosed back and upper neck pain.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over them, they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's migraine headaches are consistent with characteristic prostrating attacks averaging no more than one in two months over the last several months.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected migraine headaches are not met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.124a, DC 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits and redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim-including (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in November 2008.  This letter informed the Veteran of what information and evidence was required to substantiate the underlying issue of entitlement to service connection for migraine headaches and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Furthermore, the Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for migraine headaches.  Courts have held that, once service connection is granted, the claim is substantiated, and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, statements from the Veteran, and VA examination reports.  In this regard, the Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in January 2009 and September 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  38 C.F.R. § 4.2 (2010). 

Although the Veteran reported in a March 2011 statement that his migraine headaches "are getting worse where . . . [they are] affecting . . . his every day duties and life," such complaints are consistent with those he made at the most recent, and essentially contemporaneous, VA examination in September 2010.  Accordingly, the Board concludes that a remand to accord the Veteran another pertinent VA examination is not necessary.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran.  Essentially, all available evidence that could substantiate his claim has been obtained.  

The Board concludes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim and has declined to exercise his option of a personal hearing.  The Board will proceed to a decision.

Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected migraine headaches due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal and treatment records, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

As the present appeal arises from an initial rating decision which, in essence, established service connection and assigned an initial disability rating, the entire period is considered for the possibility of staged ratings.  In other words, consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected migraine headaches are evaluated by Diagnostic Code 8100.  Under this diagnostic code, a 10 percent evaluation for migraine headaches requires characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches where there is characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.

Here, the Veteran was afforded a VA examination in January 2009, at which time he complained of headaches occurring about once to twice a week.  He noted that the headaches were located over his bilateral occipital areas.  He described them as mild to moderate and rated the pain level a six out of ten.  The Veteran reported that he would have a full-blown migraine about three times a month and it was "associated with an aura of spots in front of his eyes prior to the headache occurring."  He stated nausea and photophobia were symptoms that he suffered from during a full-blown migraine.  The Veteran denied any phonophobia, vomiting, syncope, or other cognitive problems.  Further, he denied any long periods of incapacitation due to headaches.  He reported exposure to bright lights as an aggravating factor of his migraines and noted that he was unemployed, but that was from him losing his job due to being charged with a felony.  

The examiner diagnosed the Veteran with chronic migraine headaches with aura.  Further, the examiner opined that the Veteran's "migraine headaches are at least as likely as not related to the symptoms/treatment shown in-service."

The Veteran was afforded a second VA examination in September 2010.  He stated that he was "getting headaches four to five times per month" and that each headache would last up to a day and a half.  The Veteran reported that his headaches usually start in his left occipital area and move toward the frontal region.  He noted he experienced pressure and throbbing type pain and the pain level was between eight and a half and nine.  Furthermore, the Veteran reported he was not sure what causes his headaches but he stated that aggravating factors included photophobia and phonophobia.  He stated that he had some associated nausea but does not vomit.  The Veteran noted that he got fatigued after the headaches.  Further, he stated that the headaches could cause him to have neck pain and lose his appetite.  The Veteran recalled that he had seven incapacitating episodes from headaches and each episode lasted up to one day.

Additionally, the examiner noted that the Veteran's treatment records indicated that he had headaches since 1997.  Specifically, the examiner noted VA treatment records from September 2009 and June 2010 both report that the Veteran's headaches have decreased from four times a month to one time per month.  The examiner opined that the Veteran suffers from migraine headaches.  Relying on the VA treatment records, the examiner noted under the current medicine regime the Veteran suffers from a headache about once a month and had seven incapacitating episodes in the last year which sometimes necessitated him to leave work.
In addition, in a recent VA treatment note from September 2010, the Veteran reported that his headache attacks are down to two to three times per month.  The examiner noted that the Veteran's migraines had improved.

After considering all the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent disability rating is not warranted.  Specifically, the Board finds that the evidence fails to establish that the Veteran suffers from prostrating attacks occurring on average once a month over the last several months.  At most, the Veteran has reported that he has had seven incapacitating headaches in the last year and "sometimes" it has caused him to have to leave work.  See September 2010 VA examination report.  

In this regard, the Board notes that, at the January 2009 VA examination, although the Veteran described "full-blown" migraines approximately three times a month, he also denied any long periods of incapacitation due to his migraines.  Further, the private treatment records indicated that the Veteran only had to leave work once due to his migraines.  The evidence shows that the Veteran has nausea but does not vomit.  In addition, the Board points to the VA treatment records from 2009 and 2010 which note the Veteran only suffers from one headache once a month.  As discussed above herein, in a recent 2010 treatment note, the examiner opined that the Veteran's migraines had improved. 

In conclusion, the Board finds that the currently assigned disability rating of 10 percent adequately illustrates the symptomatology associated with the Veteran's service- connected migraine headaches.  The preponderance of the evidence is against a disability rating in excess of the currently-assigned 10 percent rating.  The benefit of the doubt doctrine is not for application, and the Veteran's appeal for a disability rating in excess of 10 percent for his service-connected migraine headaches is denied.  

Furthermore, the Board must consider whether referral for consideration of an extraschedular rating is warranted.  After considering the evidence, the Board finds that the Veteran's disability picture is not so exceptional as to cause the rating criteria to be inadequate to evaluate his service-connected migraine headaches.  Although rated by analogy, the Board finds that the industrial impairment caused by the Veteran's service-connected migraine headaches is contemplated by the rating criteria used to evaluate them.  The Veteran has presented no evidence or argument that establishes that the rating criteria are inadequate and his service-connected migraine headaches are not consistent with the 10 percent disability rating assigned.  Consequently, the Board finds that the preponderance of the evidence is against finding that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.

Lastly, the evidence of record does not show that the Veteran's service-connected migraine headaches render him unable to work.  Specifically, although the evidence does establish that the Veteran had to leave work sometimes due to his migraine headaches, he has not contended that he is unable to work due to his disability.  In this regard, the Board notes that the rating for the Veteran's service-connected migraine headaches has been assigned based on application of the schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Thus, any further consideration of the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for migraine headaches is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


